s w gus ve ee internal_revenue_service department of the tre washington dc contact person telephone number in reference to pate jun op e-e0 t f dear sir or madam this is requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code in reference to your letter of march the information submitted shows that the grants will be the initial phase of the competition is the xx a publicly_supported_organization under its b f selects individual scholarship recipients through its administered by f program c competition test which is given annually in participating high schools by high schocl officials f identifies and honors students scoring in a group that represents the top two percent of graduating high school seniors and designates a number that represents less than one percent of the graduating high school seniors in each state as semifinalists take a second test to confirm their earlier performance those who repeat their performance who demonstrate high academic standing in high school and who meet other standard requirements are designated as finalists the semifinalists then after the test you have entered into an agreement with f whereby you have agreed to sponsor a specific number of scholarships each year be awarded to children of employees of may award special scholarships to high-scoring students below the finalist level finalists if there are an insufficient number of to under the b program f d the selection of individual grant recipients is made by selection comnfittees designated by f the members of the f confirms the individual scholarship recipient's selection committee are totally independent and separate from you enrollment at the educational_institution makes payment of the award through the appropriate financial aid office of the educational_institution and supervises and investigates the use of the grant funds by the recipients in their educational program the scholarships will not be used as a means of inducement to recruit employees nor will a grant be terminated if an employee leaves the company scholarships will only be awarded to students who plan to enroll in an institution that meets the requirements of sec_170 may be further limited by f restricted in his her course of study a ii of the code and which the recipient will not be sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 a grant to an individual for travel study sec_4945 of the code provides that section shall not apply to an individual grant awarded on an da objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a ii it revproc_76_47 1976_2_cb_670 sets forth guidelines to a scholarship grant subject_to the provisions of section be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates i sec_117 conditions set forth in sections dollar_figure through dollar_figure of rev and meets the percentage_test described in sec_4 the service will assume the grant will be subject_to the provisions of sec_117 a private foundation's program satisfies the seven proc if section dollar_figure of revproc_76_47 provides a percentage_test it states that in the case of guideline grants to children of employees of program meets the percentage_test if the number of grants awarded bs a particular employer the a program that awards rf _ under that program in any year to such children does not exceed percent of the number of employees’ children who ii were applicants for such grants and eligible considered by the selection committee in selecting the recipients percent of the number of employees’ of grants in that year or children who can be shown to be eligible for grants whether or not they submitted an application in that year i were iii were f will supply statistical information on applications received and grants made which will enable you to maintain the records required by rev scholarship program will meet the requirements of rev in compliance with either the or percent test of section dollar_figure applicable to particular employer a program that awards grants to children of employees of and that special scholarship awards will be you have agreed that your proc proc a if you wish to meet the percent test eligible employees' children shall include all employees' children who take the required tests in the applicable_year and otherwise meet in the minimum requirements for eligibility established by you addition if you wish to meet the percent test you must obtain an actual count to show the number of employees children who are eligible for grants whether or not they submitted an application in the applicable_year accordingly based upon the information presented and assuming the program will be conducted as proposed with a view to providing objectivity and non-discrimination in the awarding of scholarship grants we rule that your grants to awarding of scholarship grants to children of employees of comply with the requirements of sec_4945 such expenditures made in accordance with those procedures thus will not constitute taxable_expenditures within the meaning of sec_4945 f for the d of the code of the code the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code that f will advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction not including room and board we understand this ruling is based on the understanding that there will be no material_change in the facts upon which it no grants will be awarded to relatives of members of selection committees or for a purpose inconsistent with the purposes is based and that of the code any changes in the described in sec_170 b procedure must be reported to your office for exempt_organization matters this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev records should be maintained to show that you meet the applicable_percentage test of section dollar_figure thereof proc please note that this ruling is only applicable to grants before you enter into any other awarded under the b program scholarship or educational loan program you should submit a request for advance approval of that program and the requirements of rev_proc your procedures for awarding scholarships to students designated as finalists under the c program are considered to satisfy the facts_and_circumstances_test of rev only those scholarships offered to individuals below the finalist level under your b will be counted in determining whether the percentage_test of rev special scholarship awards made under the b program and any scholarship awards made under any other such program must be met in the aggregate is met with respect to proc and therefore proc we are informing the ohio te_ge office of this ruling please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely beta th v dollar_figurexo gerald v sack manager exempt_organizations technical group
